department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date dear date date employer id number contact person id number contact telephone number form you must file tax years uil this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend v date w date x state y organization z number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e e do you meet the organizational_test under sec_501 of the code no for the reasons stated below do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on v you attest that you were incorporated on w in the state of x you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations this information shows you currently are recognized as an organization described in sec_501 of the internal_revenue_code prior to being recognized as exempt under sec_501 your exempt status under c was revoked you were incorporated on w in x the purposes for which you were formed are as follows to purchase lease or otherwise acquire and to hold own use develop mortgage lease sell or otherwise dispose_of all real or personal_property necessary or convenient for use as an indoor or outdoor archery range and to do all things necessary convenient or incident to the operations of an archery club to practice protect and perpetuate the sports of archery and bow hunting within the community encourage good ethics and sportsmanship among all participants cooperate with local state and federal wildlife and conservation organizations in regards to land and wildlife management to sponsor indoor archery leagues maintain a field course and conduct outdoor tournaments and games in accordance with your rules your constitution describes your purposes as follows your constitution provides that in the event you become inactive and disband your assets shall be put into an escrow account for a period of up to three years disbandment is subject_to the approval of two-thirds of the members in good standing present at a general membership meeting with all members having prior notice of the intention to disband in the event you do not reorganize the members in attendance shall decide where your assets will go however they are to be used for the betterment of bow hunting organizations your bylaws describe your membership types membership application procedures membership rights and entitlements committees finances and election and duties of officers and trustees committees described in your bylaws include the house membership publicity youth activity grounds long range planning concessions registration target painting and newsletter the grounds committee shall supervise the upkeep of grounds and roads and make recommendation concerning necessary repairs and improvements the concessions committee will supervise and operate food service for all club events letter rev catalog number 47630w your standing rules permit members to camp on the grounds members are permitted to borrow your club tables and chairs club grounds and or facilities can only be rented to club members in good standing members are allowed 24-hour access to club facilities days of the year you stated that you were originally formed on w so that a group of people could have an organization that would secure land and a building to practice the sport of archery over the years things may have changed slightly but your main focus was always fostering archery competition you grew and became a member-only club and received a designation as a c organization you indicated that in the last years you are much more available to the public you still offer memberships that allow a member to enjoy the ground sec_24 hours a day every day of the year for archery or conservation based programs to become a member an individual submits an application to the board_of trustees for approval regular membership is limited to z individual and family memberships you charge an annual membership fee a set fee per adult shooter for public shoots a reduced fee for kids ages and kid sec_12 and younger are free youth leagues are offered for a fee and last weeks during the winter months you also offer a week adult league for a fee which is discounted for members you have a written policy that if someone is unable to pay they may contact your board and you will deal with each circumstance on an individual basis all leagues are open to the public but preference will be given to your members if leagues reach maximum participation you have monthly shoots per year winter leagues that run months and various summer leagues all monthly shoots leagues and conservation programs put on by other organizations are also open to the public you stated that of your time is dedicated to growing the sport of archery within your community and is devoted to habitat conservation all of the events you sponsor take place on your 40-acre wooded lot you are open to all ages and open your property to youth groups who need a safe place to enjoy nature you went on to further state that the use of your archery facilities on an annual basis i sec_30 members general_public and adult leagues youth leagues and other c organizations your certified usa archery instructors are strictly volunteer and are not reimbursed for their time spent teaching instructors are available at all public shoots group functions and leagues with volunteer staff you are more suited to introduce kids and adults to archery at a recreational level and help direct them to other established programs for higher development if they desire you are focused on educating families about the health benefits of archery and the natural world around them you stated that a top quality archer who has the potential to compete internationally is better suited with a paid coaching staff organizations that focus on the top archers generally don’t engage the general_public like you do substantially_all of your income goes towards maintaining your property the property includes an indoor range with twenty-yard shooting lanes that also doubles as a clubhouse for you and other non-profits to hold events the 40-acre outdoor range contains thirty targets on a mile trail along with the maintenance of buildings and ranges you also provide equipment for free public use you must replace equipment each year as the public becomes for involved in archery and equipment is used to the point of failure other minor expenses are for conservation initiatives that support your mission statement letter rev catalog number 47630w you indicated you are an affiliate of many other non-profit organizations strong partnerships with like-minded hunting and conservation groups is a key to your success whenever a shoot or event generates extra revenue you may also donate to other non-profit groups for example you opened your property to habitat conservancy by y a conservation organization y contacted you asking if you were interested in habitat restoration y is restoring your property with grant monies it has received you coordinate workdays which involves the removal of invasive species that crowd out native species on your property y and other like organizations use your property for guided hikes and demonstrations you believe you now qualify for exemption as a 501_c_3_organization because your main goal is fostering archery an amateur sport your secondary goal is promoting legal- and science-based conservation of natural_resources you are affiliated with many other c groups that are very similar to your club you are happy to open your doors or gates to other non-profits that share a similar goal to yours without charge law sec_501 of the internal_revenue_code code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code defines the term qualified_amateur_sports_organization to mean any organization organized and operated exclusively to foster national or international amateur sports competition if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in sports sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c b iv of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations states than an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles of organization or by operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter rev catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes revrul_64_275 1964_2_cb_142 held an organization formed for the purpose of training suitable candidates in the techniques of racing sailboats in national and international competition and thereby improving the caliber of candidates representing the united_states in olympic and pan-american games qualifies for exemption as an educational_organization described in sec_501 of the code revrul_65_2 1965_1_cb_227 held a foundation which is organized and operated exclusively for the purpose of teaching a particular sport to children by holding clinics conducted by qualified instructors in schools playgrounds and parks and by providing free instruction equipment and facilities qualifies for exemption under sec_501 of the code revrul_66_273 1966_2_cb_222 describes a nonprofit organization may qualify for exemption from federal_income_tax under sec_501 of the code where it provides a community with supervised facilities for rifle pistol and shotgun practice and instructions in the safe handling and proper care of weapons the activities as described promote the common good and general welfare of the community revrul_67_109 1967_1_cb_136 describes a nonprofit corporation organized and operated exclusively for the purpose of establishing and maintaining a roller skating rink as a recreational facility for the benefit and use of the residents of a particular county in a county-owned building which it occupies rent free in cooperation with the county government may qualify for exemption from federal_income_tax under sec_501 of the code where the rink is open to the general_public upon payment of such nominal dues and admissions charges as are needed to defray operating_expenses revrul_70_4 1970_1_cb_126 provides that an organization whose activities consisted primarily of the promotion and regulation of a sport for amateurs is not exempt as a sec_501 educational_organization because the promotion and regulation of a sport for amateurs as described neither improve nor develop the capabilities of the individual nor instruct the public on subjects useful to the individual and beneficial to the community the organization was found to be exempt under sec_501 instead revrul_76_204 c b provides that preserving ecologically significant land is a charitable purpose and activity even without educational or open public access it recognizes that efforts to preserve and protect the natural environment for the benefit of the public serve as a charitable purpose revrul_80_215 1980_2_cb_174 provides that an organization formed to develop promote and regulate a sport for individuals under years of age by organizing local and statewide competitions promulgating rules organizing officials presenting seminars distributing a newsletter and otherwise encouraging growth of the sport qualifies for exemption under sec_501 of the code in better business bureau v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if letter rev catalog number 47630w it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes in media sports league inc v commissioner t c memo the tax_court dealt with an organization that arranged football softball volleyball and other games among its members with membership open to all persons over age twenty-one without regard to their skills in the sport the organization offered members informal instruction in the fundamentals of each sport but members were not required to receive instruction or to participate in any athletic activities the tax_court held that the organization was not exempt from federal income_taxation under sec_501 because the social and recreational interests of its members constituted a substantial purpose which is not an exempt one under sec_501 application of law you are not organized and operated exclusively for purposes within the meaning of sec_501 of the code because you do not meet the organizational and operational tests you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because your purposes as stated in your organizing document are broader than the purposes specified in sec_501 your purpose is to acquire property for the purpose of operating an archery club you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because your assets upon dissolution are not dedicated exclusively to an exempt_purpose under sec_501 you do not meet the requirements of sec_1_501_c_3_-1 regulations because you are not organized and operated exclusively for exempt purposes a substantial part of your activities is the provision of indoor and outdoor archery ranges for the recreation and pleasure of your members and the general_public and coordinating archery competitions the majority of which are for adults you do not meet the requirements of sec_1_501_c_3_-1 of the regulations because you are not operated exclusively for one or more exempt purposes within the meaning of sec_501 a substantial activity is providing and maintaining archery ranges for your members and the general_public which furthers recreational purposes rather than charitable purposes less than of your time is devoted to educational and conservation activities you do not meet the requirements of sec_1_501_c_3_-1 of the regulations a substantial part of your activities involves providing archery ranges and coordinating leagues for the recreational use of your members and the general_public which is not exclusively charitable or educational you are unlike the organization described in revrul_64_275 you do not provide a training program which prepares participants for national and international competitions you state that with volunteer staff you are more suited to introduce kids and adults to archery at a recreational level and help direct them to other established programs for higher development if they desire there is no structured training program you stated that a top quality archer who has the potential to compete internationally is better suited with a paid coaching staff organizations that focus on the top archers generally don’t engage the general_public like you do letter rev catalog number 47630w you are unlike the organization described in revrul_65_02 because you are not organized and operated exclusively for educational_purposes only an insubstantial amount of your total activities is devoted to educational activities for children you are like the organization described in revrul_66_273 by providing the community with facilities and equipment dedicated to the sport of archery you are promoting the common good and general welfare of the community you are like the organizations described in revenue rulings and you provide and maintain indoor and outdoor archery ranges for the recreation and pleasure of your members and the general_public in addition you coordinate leagues and competitions primarily for adults these are your principal activities you are unlike the organization in revrul_76_204 you have not demonstrated that you exclusively engage in conservation activities you do host cleanup days encourage the public to assist you with the cleanup of your property and allow conservation organizations to conduct conservation restoration on a portion of your property and to use your facilities for educational activities however the provision of adult recreational archery activities is a substantial activity which precludes exemption under c you are unlike the organization described in revrul_80_215 you are not operated exclusively to develop promote and regulate a sport for youth ages years or younger your primary activity is providing facilities and coordinating leagues for adult participants as held in better business bureau a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code a substantial part of your activities do not serve educational or charitable purpose within the meaning of sec_501 unlike a qualified_amateur_sports_organization described in sec_501 of the code you are not operated exclusively to foster national or international amateur sports competition e e e e the only prerequisite to become a member is approval by your board_of trustees subject_to total membership of z individuals and families you do not provide formal instruction your volunteer staff introduces kids and adults to archery at a recreational level only you are not devoted to improving the performance of a small_group of elite athletes your participants are not required to have a certain level of talent and achievement in order to attend your events you do not provide intensive daily training to prepare your participants for national or international competition instead you provide recreational events that are open to and attract a broad range of competitors you are similar to the organization described in media sport league you likewise offer informal instruction to the general_public participants are not required to receive instruction members are available to provide instruction if asked your primary activities are providing and maintaining indoor and outdoor archery ranges and coordinating adult leagues and competitions letter rev catalog number 47630w conclusion you are not organized and operated exclusively for exempt purposes you do not meet the organizational_test because your organizing document does not properly limit your purposes to those described in sec_501 c or permanently dedicate your assets to exempt purposes you are not operated exclusively for educational or charitable purposes within the meaning of sec_501 of the code you engage in a substantial amount of recreational activities that are not in furtherance of an exempt_purpose within the meaning of sec_501 finally you do not support the development of amateur athletes for participation in national or international competition and conduct your activities in a recreational manner your exemption under c will continue if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more letter rev catalog number 47630w information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
